Citation Nr: 1317106	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-30 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with pain disorder.

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury with residual tension headaches.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granted the Veteran service connection for posttraumatic stress disorder (PTSD) with pain disorder, assigning an initial 30 percent disability rating, and traumatic brain injury with residual tension headaches, assigning an initial 10 percent disability rating.  In that decision, the RO also granted the Veteran service connection for tinnitus, assigning an initial 10 percent disability rating.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board further notes that the Veteran has indicated on multiple occasions, including at his April 2013 hearing, that he is unable to work due to his service-connected disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating, as noted above.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At his April 2013 before the undersigned Veterans Law Judge, prior to the Board's promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his appeal as to his claim for entitlement to an initial rating in excess of 10 percent for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal of the issue of an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2012).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2012).

At his April 2013 hearing before the undersigned Veterans Law Judge, prior to the issuance of a decision by the Board, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to an initial rating in excess of 10 percent for tinnitus.  The Board will therefore dismiss the appeal.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims for entitlement to higher ratings for PTSD with pain disorder and traumatic brain injury with residual tension headaches, and for his claim of entitlement to a TDIU.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he was provided VA examinations in June 2010 pursuant to his claims for increase.  Report of the June 2010 VA psychiatric examination reflects that the Veteran complained of having problems in his marriage but reported having a good relationship with his children.  He reported experiencing poor concentration with irritability and anger outbursts, as well as problems with sleep and panic attacks approximately twice per month.  He stated that he isolated himself due to his difficulty with his anger.  He also reported feeling guilt over the individuals he saw killed while on active duty.  He reported at the time that he was working in a family contracting business but was struggling and had lost jobs due to his anger and irritability.  The examiner diagnosed the Veteran with chronic, moderate-to-severe PTSD and assigned a GAF score of 50.  Report of the traumatic brain injury examination, also conducted in June 2010, reflects that the Veteran complained of experiencing headaches approximately once per week that caused tension and tightness in his head and neck.  He denied experiencing dizziness, vertigo, or weakness but stated that he had hypersensitivity to sounds and light with his headaches.  The Veteran stated that he experienced decreased attention and concentration and complained of mild memory loss.  He also complained of irritability, impulsivity, and decreased motivation.  

Post-service treatment records reflect that, following the most recent June 2010 VA examination, the Veteran has been seen on multiple occasions for treatment of his PTSD.  In treatment records dated 2010 and 2011, the Veteran complained of increasing anger, as well as nightmares, flashbacks, problems sleeping, and panic attacks.  He was consistently assigned a Global Assessment of Functioning (GAF) score of 50.  However, in February 2013, the Veteran was hospitalized for five days following an incident in which he was involved in an altercation with another driver in a carpool line at school, which led to homicidal ideation regarding the driver.  The Veteran was admitted with a GAF score of 20, which improved to 40 at discharge.  Since that time, the Veteran has continued to seek treatment for symptoms such as problems with anger management, sleep problems, flashbacks, and panic attacks.  He was assigned a GAF score of 50-51 at an April 2013 follow-up visit.     

In addition, in his April 2013 hearing before the undersigned Veterans Law Judge, the Veteran described worsening symptoms of his PTSD with pain disorder and traumatic brain injury with residual tension headaches.  In that connection, he stated that he was experiencing headaches increasingly more frequently, as often as four to five times per week.  In addition, the Veteran reported that he had been hospitalized as an inpatient for five days in February 2013 for treatment of worsening symptoms of his PTSD.    

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his PTSD with pain disorder and traumatic brain injury with residual tension headaches have worsened since his last examination.  In light of these complaints, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected PTSD with pain disorder and traumatic brain injury with residual tension headaches.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

Regarding the Veteran's claim for entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his May 2010 VA examination, that he was no longer able to work due to his service-connected disabilities, in particular his PTSD with pain disorder and traumatic brain injury with residual tension headaches.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  After securing any additional records, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

PTSD examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD with pain disorder.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

TBI examination-The Veteran must be scheduled for a neuropsychiatric examination to determine the nature and severity of any residuals of traumatic brain injury, including but not limited to residual tension headaches.  The claims folder must be made available to and reviewed by the examiner, and the examination must be conducted in accordance with the newly revised TBI examination worksheet.  All indicated studies must be performed, and a complete rationale must be provided for all opinions expressed.

Based on the examination results and a review of the claims folder, the examiner must describe the frequency and duration of the Veteran's headaches due to traumatic brain injury, as well as any manifestations of those headaches.  The examiner must also determine whether the symptoms associated with the Veteran's headaches are consistent with the symptoms of migraine headaches.  If the examiner determines that his headaches are consistent with migraine headaches, the examiner should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

The examiner must address all potential facets of traumatic brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, psychiatric, or mental effects; and any pain-related conditions.  For each of these, the examiner must address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not that this facet of traumatic brain injury is causally associated with the Veteran's head injury in service.  The examiner must also differentiate between those symptoms attributable to the Veteran's traumatic brain injury and those attributable to his separately service-connected PTSD with pain disorder.

The examiner must also assess the Veteran's physical impairments related to his traumatic brain injury, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.

Upon completing the above examination, the examiner must consider the current severity of each of the Veteran's disabilities found to be related to traumatic brain injury.  All symptoms related to each problems should be described in detail.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: PTSD with pain disorder, traumatic brain injury with residual tension headaches, and tinnitus.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


